DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (US Patent Application Publication No. 2020/0371673) in view of West et al. (US Patent Application Publication No. 2019/0018498).
	Regarding claim 1, Faulkner discloses a method comprising: at an electronic device in communication with a display generation component and one or more input devices including an eye tracking device [see paras 0064 and figures 1 and 13; The sensor 107 can also be used to capture a user's gaze gesture 131 to determine a gaze target. The sensor can include a depth map camera, an imaging camera, a video camera, and infrared detector, lidar device, radar device, or any other suitable mechanism for tracking the movement of the user. The gaze target 112 may be an area of a user interface. The system 100 can then select any object within the gaze target]:
displaying, via the display generation component, a first user interface that includes a respective user interface element associated with a second user interface [see paras 0109 and figures 6A-6C; a user selects an object that is a physical object (real-world object) and the system selects a set of functions that is based on the object type.  The first display area includes a view of a physical object and a virtual object. The user performs a gaze gesture that positions a gaze target over the physical object];
while displaying the first user interface, detecting, via the eye tracking device, that a gaze of a user directed to the respective user interface element [see paras 0138 and figure 1; the computing device can receive an input defining a gaze gesture performed by a user. The user can look at a particular object displayed on a user interface. By the use of a camera or other type of sensor, the computing device can track the eye movement of the user to determine a gaze target within the user interface]; and

in response to detecting an input that includes the gaze of the user directed to the respective user interface element [see paras 0123 and figures 8A; a system can change a scale or zoom level of a rendering of that object. The system can control a level of detail that is displayed based on the user's gaze direction and other gestures. In some configurations, a crop region can be detected by the analysis of a user's gaze gesture and/or one or more voice or hand gestures ]:
in accordance with a determination that the gaze of the user continues to be directed to the respective user interface element for longer than a time threshold, navigating to the second user interface [see paras 0121, 0139 and figures 4G, 7D; the system may control a size and/or position of the pinned object while the user interface undergoes other changes based on user activity. In one specific example, the system may maintain a size and/or a position of the pinned object within a user interface. The size and/or position may be maintained with a defined threshold level. Thus, an object that is selected for the application of a pin sticky function may be repositioned or resized within a threshold level. One of the benefits of the pin sticky function is to allow users to maintain focus on a particular object by minimizing the amount of movement of the object regardless of the other functions that are applied to the user interface and a particular object is selected from the number of objects in response to determining that the gaze target meets one or more criteria with respect to the object. The criteria can be time-based, where a particular object is selected when the gaze target has a threshold level of overlap with a particular object for a predetermined period of time. The criteria can also be command based, where a particular object is selected when the gaze target has a threshold level of overlap with the particular object and the user issues another input, such as a voice command or a hand gesture]; however, Faulkner fails to explicitly teach in accordance with a determination that a selection input is detected via the one or more input devices when the gaze of the user has been directed to the respective user interface element for shorter than the time threshold, navigating to the second user interface without waiting for the gaze to continue to be directed to the respective user interface element for longer than the time threshold.
	West discloses in accordance with a determination that a selection input is detected via the one or more input devices when the gaze of the user has been directed to the respective user interface element for shorter than the time threshold [see paras 0034, 0034 and figures 4A-4C; he MR-UI module displays the UI element based on the HMD velocity being less than the velocity threshold (e.g., to ensure the head of the user is steady). The MR-UI module 210 displays the UI element in a fixed location with respect to the MR environment (e.g., the UI element is anchored in the coordinate system of the MR environment such that the anchored position of the UI element is independent of the motion of the HMD and based on the HMD distance being less than the distance threshold, and the HMD velocity is less than the threshold velocity, whereby the user has slowed (or stopped) the HMD movement below the threshold velocity and the UI element is anchored], navigating to the second user interface without waiting for the gaze to continue to be directed to the respective user interface element for longer than the time threshold [see paras 0019, 0033, 0054 and figures 4A-5C;  based on the sensor data indicating that a motion of the mixed reality user interface device is below the velocity threshold, displaying the user interface element according to the display instructions, and, based on the sensor data indicating a distance between the user interface element and the mixed reality user interface device in the mixed reality environment has exceeded a distance threshold or based on the sensor data indicating an angle of view of the mixed reality user interface device has exceeded an angle threshold with respect to the user interface element in the mixed reality environment].
	It would have been obvious to one of an ordinary skill in the art, having the teachings of Faulkner and West before the affective filing date of the claimed invention to modify, adaptive interaction based on gaze gestures of Faulkner to include system for displaying UI elements in mixed reality environment, as taught by West, with a reasonable expectation of providing virtual reality and mixed reality experiences via one or more displays interfaces for interacting with environments that include virtual elements applications, augmented reality environments, mixed reality environments, and virtual reality environments.
	Regarding claim 2, Faulkner discloses wherein the selection input comprises a respective gesture performed by a hand of the user detected by a hand tracking device in communication with the electronic device [see paras 0128 and figures 8B, 9A;  the user can provide a supplemental input to indicate a direction. A hand gesture performed by the user can indicate a desire to configure a user interface with a right bias by moving his hand to the right or configure a user interface with a left bias by moving his hand to the left].
	Regarding claim 3, Faulkner discloses wherein the respective user interface element is displayed at a first size, and navigating to the second user interface includes displaying the second user interface at a second size, larger than the first size [see paras 0126; and figure 8B-8F; a reconfigured user interface that is generated based on the execution of the selected functions. In this example, the rendering of the first selected object, the virtual object, is enlarged and repositioned to a centralized location of the user interface. In addition, the rendering of the second selected object, the physical object, is enlarged and repositioned to a centralized location of the user interface. The rendering of other objects that were not selected by the gaze gesture are rendered at a reduced size and also positioned in a non-centralized location, such as the bottom border of the user interface]. 
	Regarding claim 4, Faulkner discloses wherein before detecting the input that includes the gaze of the user directed to the respective user interface element, the respective user interface element is displayed over a background with a visual characteristic having a first value, and navigating to the second user interface includes displaying the second user interface over the background with the visual characteristic having a second value, different from the first value [see paras 0185; AR environments superimpose computer-generated “CG” images over a user's view of a real-world environment. A user to visually perceive a computer-generated image superimposed over a rendering of a real-world environment, wherein the rendering of the real-world environment is created by a camera directed to the real-world environment, such as a room. A computing device can generate composite views to enable a user to visually perceive a computer-generated image superimposed over a direct view of a real-world environment and the user is able to view virtual objects that do not exist within the real-world environment at the same time that the user views physical objects within the real-world environment. This creates an illusion or appearance that the virtual objects are physical objects or physically present light-based effects located within the real-world environment].
	Regarding claim 5, West discloses wherein navigating to the second user interface includes displaying the second user interface with a lighting effect that affects one or more other representations displayed via the display generation component [see paras 0068; the user can physically see the real-world object and the real-world environment through the prism. The prism allows the user to see natural light reflecting from the real-world object and the real-world environment, while also allowing the user to see light that is generated from a display device for rendering a computer-generated object. By directing light from both a real-world object and light from a device for rendering a computer-generated object toward a user's eyes, the prism allows a system to augment aspects of a real-world view by providing coordinated displays of computer-generated objects. A mixed reality device can capture an image of the real-world object and the real-world environment and display that image on a display screen with the computer-generated objects that can augment the image of the real-world object].
	Regarding claim 6, West discloses further comprising: while the gaze of the user is directed to the respective user interface element and before the gaze of the user is directed to the respective user interface element for longer than the time threshold and before navigating to the second user interface, detecting, via the eye tracking device, that the gaze of the user is no longer directed to the respective user interface element and in response to detecting that the gaze of the user is no longer directed to the respective user interface element, forgoing navigating to the second user interface [see paras 0034, 0034 and figures 4A-4C; displays the UI element based on the HMD velocity being less than the velocity threshold (e.g., to ensure the head of the user is steady). The displays the UI element in a fixed location with respect to the MR environment (e.g., the UI element is anchored in the coordinate system of the MR environment such that the anchored position of the UI element is independent of the motion of the HMD and based on the HMD distance being less than the distance threshold, and the HMD velocity is less than the threshold velocity, whereby the user has slowed (or stopped) the HMD movement below the threshold velocity and the UI element is anchored].
Regarding claim 7, West discloses while the gaze of the user is directed to the respective user interface element and before the gaze of the user is directed to the respective user interface element for longer than the time threshold and before navigating to the second user interface, displaying, via the display generation component, a visual indication that continued gaze directed to the respective user interface element will cause navigation to the second user interface [see paras 0019, 0033, 0054 and figures 4A-5C;  based on the sensor data indicating that a motion of the mixed reality user interface device is below the velocity threshold, displaying the user interface element according to the display instructions, and, based on the sensor data indicating a distance between the user interface element and the mixed reality user interface device in the mixed reality environment has exceeded a distance threshold or based on the sensor data indicating an angle of view of the mixed reality user interface device has exceeded an angle threshold with respect to the user interface element in the mixed reality environment].
Regarding claim 8, West discloses wherein the visual indication includes an animation of the respective user interface element expanding into the second user interface [see par 0037 and figure 5A-5C; the display style instructions related to the anchored position for the UI element) and  show discrete points in the transition, the UI element transitions from a rectangular shape to a doughnut shape with the transition morphing happening in a continuous way (e.g., as in an animation defined within the morphing instructions)].  .
Regarding claim 9, West discloses wherein displaying the visual indication includes initiating an animation of content in the second user interface [see figures 5A-5C ; wherein the anchoring of the user interface element to the hand or the handheld device includes displaying a morphing animation according to morphing instructions included in the display instructions].
	Regarding claim 10, Faulkner discloses wherein the first user interface includes a background over which the respective user interface element is displayed, and the visual indication includes obscuring display of the background [see paras 0009; A system can also create a custom interaction model by activating contextually-relevant interaction controls that are based on a type of object that is selected using an eye gaze gesture. A user interface that is customized using eye gaze gestures and contextually-relevant interaction controls can also be shared with specific individuals based on roles and permissions of each individual and the context of collaborative environments, e.g., private chat sessions, multi-user editing sessions, group meetings, live broadcasts, etc. A computer managing a collaborative environment involves any type of computer managing a communication session where two or more computers are sharing data].
	Regarding claim 11, Faulkner discloses wherein navigating to the second user interface includes changing a relative simulated depth between the first user interface and the second user interface [see paras 0135 and figure 1; the sensor data can be captured by a depth map sensor. In addition, the sensor data can be captured by an image sensor, e.g. a camera, where the depth map sensor and the image sensor can be part of the same component or in separate components. The sensor data comprises depth map data defining a three-dimensional model of a real-world environment and an image of the real-world environment].
	Regarding claim 14, Faulkner discloses an electronic device, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: [see paras 0064 and figures 1 and 13; The sensor can also be used to capture a user's gaze gesture to determine a gaze target. The sensor can include a depth map camera, an imaging camera, a video camera, and infrared detector, lidar device, radar device, or any other suitable mechanism for tracking the movement of the user. The gaze target may be an area of a user interface. The system can then select any object within the gaze target]: displaying, via the display generation component, a first user interface that includes a respective user interface element associated with a second user interface [see paras 0109 and figures 6A-6C; a user selects an object that is a physical object (real-world object) and the system selects a set of functions that is based on the object type.  The first display area includes a view of a physical object and a virtual object. The user performs a gaze gesture that positions a gaze target over the physical object];
while displaying the first user interface, detecting, via the eye tracking device, that a gaze of a user directed to the respective user interface element [see paras 0138 and figure 1; the computing device can receive an input defining a gaze gesture performed by a user. The user can look at a particular object displayed on a user interface. By the use of a camera or other type of sensor, the computing device can track the eye movement of the user to determine a gaze target within the user interface]; and
in response to detecting an input that includes the gaze of the user directed to the respective user interface element [see paras 0123 and figures 8A; a system can change a scale or zoom level of a rendering of that object. The system can control a level of detail that is displayed based on the user's gaze direction and other gestures. In some configurations, a crop region can be detected by the analysis of a user's gaze gesture and/or one or more voice or hand gestures ]:
in accordance with a determination that the gaze of the user continues to be directed to the respective user interface element for longer than a time threshold, navigating to the second user interface [see paras 0121, 0139 and figures 4G, 7D; the system may control a size and/or position of the pinned object while the user interface undergoes other changes based on user activity. In one specific example, the system may maintain a size and/or a position of the pinned object within a user interface. The size and/or position may be maintained with a defined threshold level. Thus, an object that is selected for the application of a pin sticky function may be repositioned or resized within a threshold level. One of the benefits of the pin sticky function is to allow users to maintain focus on a particular object by minimizing the amount of movement of the object regardless of the other functions that are applied to the user interface and a particular object is selected from the number of objects in response to determining that the gaze target meets one or more criteria with respect to the object. The criteria can be time-based, where a particular object is selected when the gaze target has a threshold level of overlap with a particular object for a predetermined period of time. The criteria can also be command based, where a particular object is selected when the gaze target has a threshold level of overlap with the particular object and the user issues another input, such as a voice command or a hand gesture]; however, Faulkner fails to explicitly teach in accordance with a determination that a selection input is detected via the one or more input devices when the gaze of the user has been directed to the respective user interface element for shorter than the time threshold, navigating to the second user interface without waiting for the gaze to continue to be directed to the respective user interface element for longer than the time threshold.
	West discloses in accordance with a determination that a selection input is detected via the one or more input devices when the gaze of the user has been directed to the respective user interface element for shorter than the time threshold [see paras 0034, 0034 and figures 4A-4C; the MR-UI module displays the UI element based on the HMD velocity being less than the velocity threshold (e.g., to ensure the head of the user is steady). The displays the UI element in a fixed location with respect to the MR environment (e.g., the UI element is anchored in the coordinate system of the MR environment such that the anchored position of the UI element is independent of the motion of the HMD and based on the HMD distance being less than the distance threshold, and the HMD velocity is less than the threshold velocity, whereby the user has slowed (or stopped) the HMD movement below the threshold velocity and the UI element is anchored], navigating to the second user interface without waiting for the gaze to continue to be directed to the respective user interface element for longer than the time threshold [see paras 0019, 0033, 0054 and figures 4A-5C;  based on the sensor data indicating that a motion of the mixed reality user interface device is below the velocity threshold, displaying the user interface element according to the display instructions, and, based on the sensor data indicating a distance between the user interface element and the mixed reality user interface device in the mixed reality environment has exceeded a distance threshold or based on the sensor data indicating an angle of view of the mixed reality user interface device has exceeded an angle threshold with respect to the user interface element in the mixed reality environment].
	It would have been obvious to one of an ordinary skill in the art, having the teachings of Faulkner and West before the affective filing date of the claimed invention to modify, adaptive interaction based on gaze gestures of Faulkner to include system for displaying UI elements in mixed reality environment, as taught by West, with a reasonable expectation of providing virtual reality and mixed reality experiences via one or more displays interfaces for interacting with environments that include virtual elements applications, augmented reality environments, mixed reality environments, and virtual reality environments.
Regarding claim 15 is an independent claim and relates to a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device. Since the features of claim 14 are substantially the same as those of claim 14 except for the category of invention, the same reasoning as in claim 14 applies to claim 15.



Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Fontanel et al. (US Patent Application Publication No. 2020/0026349) discloses an electronic device to perform gaze tracking operations.
	McHugh et al. (US Patent Application Publication No. 2019/0279407) discloses 
a plurality of virtual objects for output to a display of the electronic device, including a priority level for each of the plurality of virtual objects. The method also includes comparing the priority level of an object of the plurality of virtual objects to the priority level associated with another object of the plurality of virtual objects to determine whether to modify an appearance of either object.
	Kipman et al. (US Patent Application Publication No. 2017/0236332) discloses a mixed-reality display device comprises an input system, a display, and a graphics processor. The input system is configured to receive a parameter value, the parameter value being one of a plurality of values of a predetermined range receivable by the input system. The display is configured to display virtual image content that adds an augmentation to a real-world environment viewed by a user of the mixed-reality display device. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171